30 U.S. 131 (____)
5 Pet. 131
THE UNITED STATES
vs.
THOMAS TINGEY'S ADMINISTRATORS.
Supreme Court of United States.

Mr Swann, of counsel for the plaintiff in error in this cause, moved the court to amend the judgment entered in this cause, by instructing the court below to permit him to withdraw his demurrer: on consideration whereof, this court is of opinion that although this might have been done upon a reversal, yet it cannot be done where the judgment of the court has been affirmed, as this court cannot disaffirm its judgment.
Whereupon, it is ordered by the court, that the said motion be and the same is hereby overruled.